Title: From George Washington to Robert R. Livingston, 11 April 1784
From: Washington, George
To: Livingston, Robert R.



Dear Sir,
Mount Vernon 11th Apl 1784.

Give me leave to introduce to your Civilities the Marquis de Fontinelle, Colonel of Infantry in the Service of France and a Gentleman of Merit & Fortune. The Marquis Was Aid to Count de Estaing at the Siege of Savanna and is now on a tour from Charleston to Boston—he is accompanied by Colo. Senf. I am Dr Sir Yr most Obedt Hble Servt

Go: Washington

